Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
1.	Claim 10 objected to because of the following informalities:  claim 10 recites “The method of claim 10” should recite - The method of claim 9 -.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-13, 15-22 rejected under 35 U.S.C. 101 for being directed to an abstract idea without significantly more because 
Claim 1:
Step 1: Claim 1 recites a method for performing a series of steps, and therefore is a process, which is a statutory category of invention.
Step 2A, Prong One: Claim 1 recites an abstract idea of mental processes. In the claim, the steps of “providing the textual content each belonging to a same language, wherein the set of samples includes fewer than one-hundred samples”, “receiving a query text content” and “determining a confidence score that the query text content belongs to the same language based on the set of samples of textual content” are recited at a high level of generality such that it could be practically performed by the human evaluating samples of textual content on a print out and determining a confidence score from samples of textual content.  Other than reciting “a trained language model” operated to perform the recited steps, nothing in the claim precludes the above steps from being practically performed by the human. See MPEP 2106.04 and the 2019 PEG.  
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 1 recites the additional element of “a trained language model” as automating a mental process using a well-known, routine, and conventional trained language model, as discussed in Lu et al. (2014/0222417) paragraph 0035. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, claim 1 recites the additional elements of “a trained language model” as automating a mental process using a well-known, routine, and conventional trained language model, as discussed in Lu et al. (2014/0222417) paragraph 0035. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Claim 9:
Step 1: Claim 9 recites a method for performing a series of steps, and therefore is a process, which is a statutory category of invention.
Step 2A, Prong One: Claim 9 recites an abstract idea of mental processes. In the claim, the steps of “receiving a few-shot sequence of known text strings” and “generating an ordered list of next text strings, wherein each next text string is a text string that is next in the few-shot sequence of known text strings, wherein the ordered list is ranked by a confidence score that has been introduced to a multiplicity of few-shot text string sequences including an introductory sequence and a final text string, the final text string corresponding to the next text strings” are recited at a high level of generality such that it could be practically performed by the human.  Other than reciting “a trained language model using a neural network” operated to perform the recited steps, nothing in the claim precludes the above steps from being practically performed by the human. See MPEP 2106.04 and the 2019 PEG.  
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 9 recites the additional element of “a trained language model using a neural network” as automating a mental process using a well-known, routine, and conventional trained language model such as neural network, as discussed in Henry (2018/0174579) paragraph 0014. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, claim 9 recites the additional elements of “a trained language model using a neural network” as automating a mental process using a well-known, routine, and conventional trained language model such as neural network, as discussed in Henry (2018/0174579) paragraph 0014. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Claim 15:
Step 1: Claim 15 recites a system comprising components for performing a plurality of functions, and therefore is a machine, which is a statutory category of invention.
Step 2A, Prong One: Claim 15 recites an abstract idea of mental processes. In the claim, the functions of “receive a query text content and a set of samples of textual content, the textual content each belonging to a same language, wherein the set of samples includes fewer than one-hundred samples, wherein the trained language model is configured to determine a confidence score that the query text content belongs to the same language based on the set of samples of textual content” and “communicate with the trained language model and generate the query text content and the set of samples of textual content” are recited at a high level of generality such that it could be practically performed by the human.  The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind.  Other than reciting “a trained language model” and “an input console” operated to perform the recited functions, nothing in the claim precludes the above steps from being practically performed by the human. See MPEP 2106.04 and the 2019 PEG.  
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 15 recites the additional elements of “a trained language model” and “an input console”. These additional elements as automating a mental process using a well-known, routine, and conventional trained language mode” and an input console as discussed in Lu et al. (2014/0222417) paragraph 0035. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate.  The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, claim 15 recites the additional elements of “a trained language model” and “an input console” as automating a mental process using a well-known, routine, and conventional trained language model, as discussed in Lu et al. (2014/0222417) paragraph 0035. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brockett et al. (2012/0296635) in view of Brockett et al. (2008/0208567) and further in view of Zhang et al. (2018/0165554).
As to claim 1, Brockett ‘635 teaches a method of operating a trained language model comprising: providing the trained language model a set of samples of textual content ([0026]), the textual content each belonging to a same language ([0012, 0026]); receiving, by the trained language model, a query text content ([0011-0015]); and determining, by the trained language model the query text content belongs to the same language based on the set of samples of textual content ([0012]). Brockett does not explicitly teach the set of samples includes fewer than one-hundred samples, and a confidence score.
Brockett ‘567 teaches a confidence score indicating the estimated that the usage is genuinely erroneous, a rewrite string constituting the suggestion for correcting the text string, a query to be used to find example sentences in the event that the user opts to search for examples of the usage represented in the suggestion ([0031]).
Zhang teaches a method of modeling data comprising training an objective function of a linear classifier based on a set of labeled data. One effective approach is to take a sample of points and cluster them using a hierarchical clustering technique, this approach is practical only if the sample is relatively small, e.g., a few hundred ([0035]). It would have been obvious that the number of samples are depending on one’s testing model and to modify Zhang for the sample fewer that one hundred samples for more accuracy result.
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Zhang and Brockett ‘567 into the teachings of Brockett ‘635 for the purpose of utilizing the confidence score for indicating the estimated that the usage is genuinely erroneous or otherwise disfavored.
As to claims 2 and 16, Brockett ‘635 does not explicitly teach the method of claim 1 and the system of claim 15, whether the trained language model does not include input regarding an identification of the same language or include input regarding an identification of the same language. However, Brockett ‘635  teaches the text content belongs to the same language based on the set of samples of textual content ([0012]) . It would have been obvious that the trained language model does not include input regarding an identification of the same language since the textural content belong to the same language then there is no need for identification of each content.
Claim 15 is rejected for the same reasons discussed above with respect to claim 1. Furthermore, Brockett ‘635 teaches a trained language model stored in memory ([0078, 0080]); an input console provides a user interface for interacting with and selecting user modifiable paths through a lattice based representation of suggested text segments – any sequence of strings representing language - input provide via any conventional means including text inputs (Interactive Word Lattice” provides a user interface for interacting with and selecting user modifiable paths through a lattice based representation of suggested text segments (Figs. 1-2, [0024])

5.	Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brockett ‘635, Brockett ‘567, and Zhang, in view of Blouw et al. (2019/0370389).
As to claims 5 and 18, Brockett ‘635, Zhang and Brockett ‘567 do not explicitly discuss the method of claim 1 and the system of claim 15, wherein said providing further comprises: submitting the set of samples to an embedding module which generates a fixed-width vector that describes the set of samples. However, Brockett ‘635 teaches text segment is specifically defined as any sequence of strings representing language and may range in size from document, to paragraph, to sentence, sequence of words ([0024]) and Brockett ‘567 teaches classifier takes any of a wide variety of forms including a decision tree, a support vector machine and previously trained by a machine learning process based on a wide variety of possible lexical features extracted from the text such as word n-grams, grammatical sequences ([0035]). It would have been obvious to modify Brockett ‘635 and Brockett ‘567 to generate a fixed width vector that describes the set of samples for the purpose of including sub word level units such as morphemes and even characters.
Blouw teaches input words are provided to the bottom most elements in the encoder neural network and producing a single fixed-width vector representation of the input words ([0027]; claim 1).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Blouw into the teachings of Brockett ‘635, Brockett ‘567, and Zhang for the purpose of propagating activity through the decoder neural network to generate a predicted sentence satisfying a discourse relation of interest.

6.	Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Brockett ‘635, Brockett ‘567, and Zhang, in view of Huifeng Zhu et al. (CN107808660).
As to claim 7 Brockett ‘635, Zhang and Brockett ‘567 do not explicitly discuss the method of claim 1, wherein the trained language model is a neural network model.
Huifeng Zhu teaches method and device for training language model of neural network (Title and Abstract).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Huifeng Zhu into the teachings of Brockett ‘635, Brockett ‘567, and Zhang for the purpose of calculating probabilities of n entries based on training corpus and on the above n entries and the probabilities.

7.	Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over van den Oord et al. (2020/0250528) in view of Satterfield et al. (2020/0192921).
	As to claim 9, van den Oord teaches a method comprise: receiving by a trained language model a few-shot sequence of known text strings ([0091] and [0005, 0007] – where van den Oord discussed data item represents pixel values, text string or other representation of words); next pixel or next string in the sequence, from the generated score distribution and the neural network system sample a color value in accordance with the score distribution or select the highest scoring according to the score distribution ([0056]), the trained language model using a neural network architecture that has been introduced to a multiplicity of few-shot text string sequences ([0056]). Van den Oord does not explicitly discuss generating an ordered list of next text strings, wherein each next text string is a text string that is next in the few-shot sequence of known text strings, the ordered list is ranked by a confidence score; and an introductory sequence and a final text string, the final text string corresponding to the next text strings. However, van den Oord teaches the sequence starts at the top left corner of the output image with the last pixel or final text string in the sequence being the text string in the bottom right corner of the output image ([0047]). It would have been obvious to have the final text string corresponding to the next text strings for the purpose of having a continuous sequence of text strings for generating score distribution.
Satterfield teaches an ordered list of suggested texts to insert at given positions of the documents ([0067]); ranking the candidate texts according to the confidence scores to generate a list of evaluated candidate texts ([0026, 0051, 0072]) and the next and previous suggested texts are based on the ranked order of the candidate texts ([0076]); sets of words produce similar word embedding vectors is configures as a neural network model ([0047]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Satterfield into the teachings of van den Oord for the purpose of utilizing the confidence score based on the trained language model using a neural network for indicating the estimated that the usage is genuinely erroneous or otherwise disfavored and ordering list of text string ranked by confidence score for the purpose of providing the trained language model based on samples of text string.

8.	Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over van den Oord and Satterfield in view of Brockett ‘635.
	As to claim 10, van den Oord and Satterfield do not explicitly discuss the method of claim 10 wherein the few-shot sequence of known text strings all belong to a same language.
	Brockett ‘635 teaches trained statistical model identify alternative text segments belonging to a same language ([0012, 0026]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Brockett ‘635 into the teachings of van den Oord and Satterfield for the purpose of identifying alternative text segments between styles or dialects, or alternatives to the text input within the same general styles or dialect.

9.	Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over van den Oord, Satterfield and Brockett ‘635 in view of Blouw et al. (2019/0370389) and Socher et al. “Advances I Neural Information Processing Systems 26 (NIPS 2013)”.
As to claim 11, van den Oord, Satterfield and Brockett ‘635 do not explicitly discuss the method of claim 10, further comprising: transforming the known text strings into a fixed-width vector; averaging the fixed-width vectors into a single vector that describes the known text strings.
Blouw teaches input words are provided to the bottom most elements in the encoder neural network and producing a single fixed-width vector representation of the input words ([0027]; claim 1).
Socher teaches representing each entity as the average of its word vectors allowing the sharing of statistical strength between the words describing each entity e.g., Bank of China and China (p. 2, 2nd paragraph); it would have been obvious that single strings of text Bank of China and China is fixed width.
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Blouw and Socher into the teachings of van den Oord, Satterfield and Brockett ‘635 for the purpose of propagating activity through the decoder neural network to generate a predicted sentence satisfying a discourse relation of interest and allowing the sharing of statistical strength between the words describing each entity.

10.	Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over van den Oord, Satterfield, Brockett’635, Blouw and Socher in view of Morita et al. (“Morphological Analysis for Unsegmented Languages using Recurrent Neural Network Language Model”).
As to claim 12, Satterfield teaches an ordered list of suggested texts to insert at given positions of the documents ([0067]); ranking the candidate texts according to the confidence scores to generate a list of evaluated candidate texts ([0026, 0051, 0072]) and the next and previous suggested texts are based on the ranked order of the candidate texts ([0076]); sets of words produce similar word embedding vectors is configures as a neural network model ([0047]). van den Oord, Satterfield, Brockett’635, Blouw and Socher do not explicitly discuss the method of claim 11, further comprising submitting the single vector to a main language model.
Morita teaches scoring function scoreB (y) = 0(y), vector e where y is a tagged word sequence, 0(y) is a vector for y and weight vector w; and the weighted vector by adopt exact confidence weighted learning (p. 2294 or p. 3 of 6).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Morita into the teachings of van den Oord, Satterfield, Brockett’635, Blouw and Socher for the purpose of defining the scoring function to give a weight to its corresponding feature and also using the unigram and the bigram features composes from word based form.

11.	Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over van den Oord, Satterfield and Brockett ‘635 in view of Huifeng Zhu et al. (CN107808660).
Claim 13 is rejected for the same reasons discussed above with respect to claim 7.

12.	Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brockett ‘635, Brockett ‘567, and Zhang, in view of Mesmakhosroshahi et al. (2020/0210746).
As to claim 17, Brockett ‘635 does not explicitly discuss the system of claim 15 wherein the input console further configured to extract text content from a plurality of filled in forms from a first form field. However, Brockett ‘635 teaches window text portions extracted from the larger text segment with the length of each subsection or windowed portion being on the order of about one sentence in length from text segments received as input to the interactive word lattice ([0025]). It would have been obvious to modify Brockett ‘635 to extract text content filled in interactive word lattice window from form filled for the purpose of generating representation of the corresponding alternative suggested text segments.
Mesmakhosroshahi teaches in the filled form, for some fields, the text of the field name and the text of the associated user-filled data located close to each other and segmented into the same phrase in the text segmentation and extraction ([0008, 0032]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Mesmakhosroshahi into the teachings of Brockett ‘635, Brockett ‘567, and Zhang for the purpose of generating a topological structure of the filled form which includes for each given text phrase among at least a subset of text phrases in the filled form.
Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14.	Claims 1-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,062,092. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are broader and transparently found in the U.S. Patent 11,062,092 with obvious wording variations.

U.S. Patent Application 17/350,917
U.S. Patent 11,062,092
1. A method of operating a trained language model comprising:
1. A method of operating a trained language model comprising:
providing the trained language model a set of samples of textual content, the textual content each belonging to a same language, wherein the set of samples includes fewer than one-hundred samples;
providing the trained language model a set of samples of textual content, the textual content each belonging to a same language, wherein the set of samples includes fewer than one-hundred samples, the set of samples are further submitted to an embedding module that generates a fixed-width vector that describes the set of samples;
receiving, by the trained language model, a query text content; and
receiving, by the trained language model, a query text content;

determining a query vector for each character of set of characters that comprise the query text content;
concatenating the fixed-width vector that describes the set of samples to each of the query vectors, thereby generating concatenated vectors;
submitting the concatenated vectors to a main language model; and

determining, by the trained language model, a confidence score that the query text content belongs to the same language based on the set of samples of textual content.
determining, by the trained language model, a confidence score that the query text content belongs to the same language based on the set of samples of textual content.


The examiner also notes that claims 2-4, 7, 8, 9, 11, 12, 13, 15, 16, 17, 18, 19 of the ‘917 Application respectively corresponds to Claims 2-4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15 of the ‘092 Patent, respectively.
Allowable Subject Matter
15.	Claims 3, 8, 19-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 4 objected because it depends on objected claim 3, respectively.
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652